Citation Nr: 1104196	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-35 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an increased rate of special monthly compensation 
(SMC) on the basis of the need for aid and attendance of another 
person for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to January 
1972, from August 1972 to June 1974, and from May 1981 to March 
1993.  

The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Gretna, Louisiana that 
denied entitlement to SMC on the basis of the need for aid and 
attendance of another person for purposes of accrued benefits.  
Jurisdiction over the appellant's claim has remains with the RO 
in New Orleans, Louisiana.  


FINDINGS OF FACT

1.  The Veteran died in December 2006.

2.  The RO received the appellant's claim for accrued benefits in 
February 2007.

3.   Evidence in VA's possession at the time of the Veteran's 
death was insufficient to establish a factual need regular aid 
and attendance of another person or permanent bedridden status as 
a result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to SMC based upon the need for 
regular aid and attendance of another person for purposes of 
accrued benefits have not been met.  38 U.S.C.A. §§ 1114(l), 
5101(a), 5121, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.350, 3.352, 3.1000 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a pre-adjudication letter dated in April 2007, the RO notified 
the appellant of the evidence needed to substantiate her claim 
for accrued benefits including that a determination of the 
Veteran's entitlement to benefits at the time of his death would 
be based only on evidence in VA's possession at that time.  This 
letter also satisfied the second and third elements of the duty 
to notify by delineating the evidence VA would assist her 
in obtaining and the evidence it was expected that she would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board 
concludes that the notice met the requirements.  Moreover, no 
reasonable possibility exists that further notice would aid in 
substantiating the claim and any deficiencies of notice are moot 
because a claim for accrued benefits must be adjudicated on the 
basis of the evidence of record at the date of the Veteran's 
death.  38 C.F.R. § 3.1000.  See 38 U.S.C.A. § 5103A;  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the duty 
to notify and assist is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant in 
substantiating the claim).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of the 
law.



An individual entitled to accrued benefits may be paid periodic 
monetary benefits (due and unpaid) to which a payee was entitled 
at the time of his death under existing ratings or based on 
evidence in the file at the time of death.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.  An application for accrued benefits must be 
filed within one year after the date of death.  38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c).  As a preliminary matter, the 
appellant submitted her claim for accrued benefits in February 
2007.  As her claim was received within one year of the Veteran's 
death, the claim was timely filed.  

 "Evidence in the file at date of death" means evidence in VA's 
possession on or before the date of the Veteran's death, even if 
such evidence was not physically located in the VA claims folder 
on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

SMC at the aid and attendance rate is payable when a veteran, as 
a result of service connected disability, has suffered the 
anatomical loss or loss of use of both feet, or of one hand and 
one foot, or is blind in both eyes, or is permanently bedridden, 
or with such significant disabilities as to be in need of the 
regular aid and attendance of another person.  38 C.F.R. §§ 3.350 
(b).  

A factual need for aid and attendance includes the inability to 
dress, undress, keep ordinarily clean and presentable, feed 
oneself, or attend to the wants of nature.  It also includes the 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances or either physical or mental incapacity 
that requires care or assistance on a regular basis to protect 
against the hazards or dangers incident to a claimant's daily 
environment.  Also, an individual who is bedridden, as that term 
is defined by regulation, meets the criteria for aid and 
attendance.  38 C.F.R. § 3.352(a).  Where possible, 
determinations should be on the basis of permanently bedridden 
rather than on the need of aid and attendance to avoid reduction 
during hospitalization where aid and attendance is provided in 
kind.  38 C.F.R. § 3.350 (b) (4).  
At the time of his death, the Veteran was in receipt of SMC at 
the housebound rate under 38 U.S.C.A. § 1114(s) (West 2002) and 
had the following service-connected disabilities:  anastomotic 
stricture, post colostomy and irritable bowel syndrome, rated as 
100 percent disabling; depressive mood disorder, rated as 50 
percent disabling; type II diabetes mellitus, rated as 20 percent 
disabling; traumatic arthritis of the left ankle, tinnitus, 
traumatic arthritis of the dorsal and lumbar spine, fracture of 
the right patella with traumatic arthritis, and peripheral 
neuropathy of the bilateral lower extremities, each rated as 10 
percent disabling; and bilateral hearing loss; hiatal hernia with 
diverticulosis; and erectile dysfunction, each rated as 
noncompensable.   Ratings for the most severe disabilities 
involving the gastrointestinal tract and depression were 
effective in October 1998 and May 1999 respectively.  Special 
monthly compensation at the housebound rate was effective in May 
1999.  

The RO received the Veteran's claim for SMC at the rate for aid 
and attendance in October 2006.  Prior to that date, the most 
recent medical records were VA compensation and pension 
examinations in January 2004 and November 2003.   The most recent 
clinical records in the file were from a military clinic in 
February 2003 that addressed diabetes mellitus and hypertension.  
The most recent claims adjudication was in April 2004.  Prior to 
October 2006, there were no claims pending or on appeal.  

In correspondence received by the RO in October 2006, the 
Veteran's representative submitted an informal claim for SMC for 
aid and attendance of another person and requested "special 
handling" on a form used by his organization.  The 
representative reported that the Veteran had been hospitalized 
for seven months at a private facility due to his service-
connected disabilities and was terminally ill.   No supporting 
medical evidence, lay statements, or authorizations to obtain 
private treatment records were enclosed or received before the 
Veteran died 50 days later in December 2006.  

In February 2007, the RO received the appellant's claim for 
Dependency and Indemnity Compensation (DIC), burial, and accrued 
benefits and a copy of a death certificate that showed that the 
cause of the Veteran's death was sepsis due to chronic abdominal 
fistula and Crohn's disease.   In March 2007, the RO granted 
service connection for the cause of death, DIC, burial benefits, 
home loan, and Dependents Educational Assistance benefits.  In 
April 2007, the RO received authorization to obtain private 
medical records of the Veteran's inpatient care leading to the 
time of his death.  The records were associated with the claims 
file in May 2007.  As these records were received after the date 
of death, they may not be used to establish eligibility for 
accrued benefits due to the Veteran.  

The appellant contends that the Veteran qualified for SMC for aid 
and attendance since his hospitalization in March 2006 and that 
she should not be penalized because the Veteran's doctor was slow 
to send in the private treatment records.  In an August 2010 
brief to the Board, the Veteran's representative contended that 
VA failed in its obligation to expedite handling the claim 
because no records were requested for a period of seven weeks 
between the date of claim and the Veteran's death.  

The Board concludes that entitlement to accrued benefits is not 
warranted.  The record does not show nor did the Veteran claim 
that he had a loss of use of the feet or a hand or was blind.  
The competent and credible evidence in the claims file or in VA's 
possession at the time of death was not sufficient to demonstrate 
that the Veteran had a factual need for aid and attendance or was 
bedridden as a result of his service-connected disabilities.  

The records prior to October 2006 showed that the Veteran had 
multiple disabilities.  However, the most severe disabilities had 
been rated for over ten years, and there were no clinical records 
of treatment for over three years.  There was no evidence 
available to adjudicators to show or suggest that the Veteran was 
hospitalized, in a terminal status, or in need of aid and 
attendance up to that date.  

The representative provided lay evidence of inpatient care for 
the previous seven months at a private facility by name for 
service connected disorders and was terminally ill.   As a 
layperson, the representative is competent to report the 
Veteran's location and date of admission to the hospital, and the 
Board finds that his October 2006 statement was credible.  
However, standing alone, the representative's report that the 
Veteran's hospitalization was for his service-connected 
disabilities is not competent as it is medical determination and 
would have required medical evidence before the RO could grant 
the benefit.  Although hospitalized for treatment, the degree of 
disability and need for continued aid and attendance was not 
known.  Likewise, the status of the Veteran as terminal requires 
medical training and does not necessarily imply that the Veteran 
was permanently bedridden.   Therefore, additional medical 
evidence would have been necessary to grant the claim.  

Moreover, in the context of the applicable regulation, 
hospitalization provides aid and attendance in kind.  A Veteran 
who had previously been eligible for additional SMC compensation 
while at home would have the benefit reduced because aid and 
attendance is provided in kind while hospitalized to receive 
direct medical care.  See 38 C.F.R. § 3.350 (b) (4).  Further, 
the regulations for aid and attendance at a higher level of care 
by a licensed medical professional describe the care as that 
provided in the home.  38 C.F.R. § 3.352 (b) (2).  The 
regulations do not otherwise specify that hospitalization 
necessarily warrants payment at the aid and attendance rate.  

The Board acknowledges the appellant's report that the delay in 
receipt of medical records was caused by a private physician.  
This is regrettable.  However, as the relevant evidence was not 
in the custody of the government, the burden to provide the 
necessary private medical evidence or the authorization for VA to 
request the records rests with the Veteran.  The Board also 
acknowledges the representative's contention that VA did expedite 
the handling of the claim.  However, obtaining records from the 
identified private facility would have required authorization 
from the Veteran which was not expedited by the representative or 
others with power of attorney.   

For the foregoing reasons, the preponderance of the evidence is 
against the appellant's claim.  The benefit-of-the-doubt doctrine 
is therefore not applicable and the claim for an increased rate 
of SMC on the basis of the need for aid and attendance of another 
person for purposes of accrued benefits must be denied.  See 38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 
55-57.


ORDER

Entitlement to an increased rate of SMP on the basis of the need 
for aid and attendance of another person for purposes of accrued 
benefits is denied



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


